Citation Nr: 0002722	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-03 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 
1981 rating decision which denied service connection for 
asthma and hay fever.

2.  Entitlement to an effective date earlier than October 13, 
1995, for a grant of service connection for seasonal hay 
fever and intermittent asthma.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  A rating decision of July 8, 1981, which denied service 
connection for asthma and hay fever, was adequately supported 
by the evidence then of record and was not undebatably 
erroneous.

2. The RO, in a November 1997 rating decision, granted 
service connection for seasonal hay fever and intermittent 
asthma, and assigned a 30 percent disability evaluation 
effective October 13, 1995.

3. The veteran's request to reopen the claim of entitlement 
to service connection for asthma and hay fever was received 
by the RO on October 13, 1995.
 

CONCLUSIONS OF LAW

1.  The rating decision of July 8, 1981, which denied service 
connection for asthma and hay fever, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.105(a) (1999).

2.  The criteria for an effective date earlier than October 
13, 1995, for the award of service connection for seasonal 
hay fever and intermittent asthma, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE in the rating decision of July 8, 1981

Prior determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

The Court has stated that CUE is a very specific and rare 
kind of "error."  It is the kind of error of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
by that very fact, clear and unmistakable.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

An unappealed July 1981 rating decision denied the veteran's 
claim for service connection for asthma and hay fever.  The 
relevant evidence of record at the time of the July 1981 
rating decision consisted of: service medical records; 
letters from health professionals who had treated the veteran 
for his asthma and hay fever conditions; and a May 1981 VA 
examination report.  

The veteran's February 1943 entrance examination report did 
not note asthma or hay fever.  A September 1944 service 
medical record indicated that the veteran was given 
medications for "slight findings" of asthma.  A December 
1944 service separation examination report noted that the 
veteran suffered from asthma and hay fever which had existed 
prior to service and had not been aggravated by military 
service.

Letters from the veteran's private physicians indicated that 
they had furnished allergy medications to the veteran for 
periods beginning in 1958.

At a May 1981 VA examination, the veteran stated that he 
first developed hay fever and intermittent asthma during 
service.  He stated that his problems were mostly seasonal in 
nature.  The diagnosis was history of seasonal hay fever and 
intermittent asthma, currently inactive.

The veteran has essentially argued that the July 1981 rating 
decision contained CUE by relying on the December 1944 
service separation examination report's finding that he had 
suffered from asthma and hay fever prior to his active duty 
service.  The Board notes that the July 1981 rating decision 
did indeed deny entitlement to service connection for asthma 
and hay fever on the basis that asthma and hay fever had 
existed prior to the veteran's military service and were not 
aggravated in service.  The Board observes that the December 
1944 service separation examination report's finding was not 
contradicted by the other medical evidence of record at the 
time of the July 1981 rating decision, including the May 1981 
VA examination, which offered no statement of etiology of the 
veteran's asthma and hay fever conditions.  In light of the 
available evidence at the time of the July 1981 rating 
decision, the Board finds that it was not unreasonable for 
the RO to deny service connection for asthma and hay fever, 
on the basis that the December 1944 service separation report 
found that asthma and hay fever had been shown to have 
preexisted the veteran's service, as there was no post-
service medical evidence to the contrary, other than the 
veteran's own statements.  It should be kept in mind that, 
even if later reviewers find that an earlier determination as 
to service connection may have been in error, nevertheless, 
if it is not absolutely clear that service connection should 
have been granted, there was not CUE.  Fugo.  In the instant 
case, the denial of service connection for asthma and hay 
fever, on the facts as they were presented at that time, did 
not involve CUE, as it was not undebatable that asthma and 
hay fever first developed in service. 

The Board acknowledges that the veteran has provided 
additional evidence in the form of personal hearing testimony 
(in June 1997) and statements from individuals who knew of 
his condition both before and after service.  However, the 
Board notes that a determination that there was CUE in the 
July 1981 rating decision must be made on the record that 
existed at the time of that decision, and evidence submitted 
since that decision cannot be the basis for a finding of CUE.  
See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Accordingly, the Board concludes that the July 8, 1981 rating 
decision did not involve CUE.  38 C.F.R. § 3.105(a).

II.  Earlier effective date for service connection for asthma 
and hay fever

As noted in the preceding discussion, there was no CUE in the 
July 8, 1981 rating decision, and the unappealed July 1981 
rating decision denying service connection for asthma and hay 
fever is final.  38 U.S.C.A. § 7105.  Except as otherwise 
provided, the effective date of a grant of service connection 
based on new and material evidence received after final 
disallowance is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(1999).

It is undisputed that on October 13, 1995, the RO received 
the veteran's request to reopen his claim for entitlement to 
service connection for asthma and hay fever.  The question 
then becomes whether VA was in receipt or possession of any 
communication between July 8, 1981, the date of the prior 
rating decision, and October 13, 1995, the date of the 
reopened claim, that can reasonably be construed as a formal 
or informal claim of entitlement to VA benefits for asthma 
and hay fever.  The Board finds that VA was not in receipt of 
such a communication.  Although the veteran wrote to the RO 
several times between July 1981 and October 1995 (notifying 
the RO of a change of address and requesting an increased 
rating for a hip disability), he made no reference whatsoever 
to asthma or hay fever. The earliest request by the veteran 
to reopen his claim for service connection for asthma and hay 
fever is, therefore, October 13, 1995.  In view of the 
foregoing, the Board finds that the RO properly determined 
that the effective date of the grant of service connection 
for seasonal hay fever and intermittent asthma was October 
13, 1995.


ORDER

A July 8, 1981 rating decision, which denied service 
connection for asthma and hay fever, not having involved 
clear and unmistakable error, the appeal on that issue is 
denied.

Entitlement to an effective date earlier than October 13, 
1995, for a grant of service connection for seasonal hay 
fever and intermittent asthma, is denied.



		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals



 

